Case:20-02957-jwob Doc#:1-1 Filed: 09/17/2020 Page 1of2

FILED
UNITED STATES BANKRUPTCY COURT “20s
FOR THE WESTERN DISTRICT OF MICHIGAN EP 17 py o. 39

U
net TERY 9 nea vo
TIS. OF MlcHiGay

IN RE:

Jeffrey Hall Case No.:

Debtor(s)

Verification of Creditor Matrix

| (We), hereby declare, under penalty of perjury, that the attached list of

creditors is true and correct to the best of my (our) knowledge.

09172020

Date:

 

Attorney for the Debtor(s)

-OR-

MULL

Debtor

 

Joint Debtor (if applicable)
Case:20-02957-jwo Doc #:1-1 Filed: 09/17/2020 Page 2 of 2

HONDA FINANCIAL
PO BOX 60001
CITY OF INDUSTRY, CA 91716

GM FINANCIAL
801 CHERRY STREET
FORT WORTH, TX 76102

VERIZON WIRELESS

500 TECHNOLOGY DRIVE
SUITE 550

WELDON SPRING, MO 63304

LAWRENCE LEE EPPLE
4121 OKEMOS ROAD
#12

OKEMOS, MI 48864
“DISPUTED***

NELNET

121 S. 13TH STREET
LINCOLN, NE 68508

STATE OF MICHIGAN
DEPARTMENT OF TREASURY

PO BOX 30199
LANSING, MI 48922

DTE ENERGY
ONE ENERGY PLAZA
DETROIT, MI 48226

CONSUMERS ENERGY
ONE ENERGY PLAZA DRIVE
JACKSON, MI 49201
